Name: Commission Regulation (EEC) No 3667/90 of 18 December 1990 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Asia and Oceania;  foodstuff
 Date Published: nan

 19 . 12. 90 Official Journal of the European Communities No L 356/17 COMMISSION REGULATION (EEC) No 3667/90 of 18 December 1990 amending Regulation (EEC) No 1759/88 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses the validity of certificates to 31 December is unnecessary and even detrimental to the proper functioning of trade operations and should therefore be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 3274/90 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1340/90 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 1759/88 0 as amended successively by Regulation (EEC) Nos 3875/81 f) and 2217/90 Q provides that, as regards imports of sweet potatoes originating in the People's Republic of China, import certificates shall be valid until 31 December of the year of issue only, under the detailed rules normally applicable to the management of annual quotas, in order to prevent the quantities being exceeded ; Whereas in this respect the People's Republic of China's policy is to restrict its exports ; whereas, as result, limiting HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1759/88 is hereby amended by the addition to the last sentence of the second indent of Article 8 (2) of the following terms : 'except in the case of certificates relating to the importation of products originating in the People's Republic of China.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No L 134, 31 . 5. 1988, p. 1 . (2) OJ No L 315, 15. 11 . 1990, p. 2. (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 134, 28. 5. 1990, p. 1 . Is) OJ No L 156, 23. 6. 1988, p. 20. ( «) OJ No L 374, 22. 12. 1989, p. 3 : f) OJ No L 202, 31 . 7. 1990, p. 19 .